                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

CHAD ALAN BEVAN,

       Plaintiff,                                                       ORDER
v.
                                                               Case No. 19-cv-615-wmc
SARAH RUSTAD,

       Defendant.


       Plaintiff Chad Alan Bevan has filed a proposed civil complaint and requested leave to

proceed without prepaying the filing fee.     To evaluate plaintiff’s request to proceed with

prepayment of the filing fee, I must review a certified copy of plaintiff’s resident account

statement for the six-month period immediately preceding the filing of the complaint. 28

U.S.C. § 1915(a)(2).

       For this case to proceed, plaintiff must submit the certified resident account statement

no later than August 19, 2019. If I find that plaintiff is indigent, I will calculate an initial

partial payment amount that must be paid before the court can screen the merits of the

complaint under 28 U.S.C. § 1915(e)(2). Thereafter, plaintiff will be required to pay the

balance of the filing fee in installments.




                                             ORDER

       IT IS ORDERED that plaintiff Chad Alan Bevan may have until August 19, 2019 to

submit a resident account statement for the period beginning approximately January 29,

2019 and ending approximately July 29, 2019. If, by August 19, 2019, plaintiff fails to

respond to this order, I will assume that plaintiff wishes to withdraw this action voluntarily.
In that event, the case will be closed without prejudice to plaintiff filing the case at a later

date.




              Entered this 29th day of July, 2019.

                                    BY THE COURT:

                                    /s/

                                    PETER OPPENEER
                                    Magistrate Judge
